Citation Nr: 1019124	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  07-06745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

1.  Entitlement to a disability rating higher than 20 percent 
for bilateral hearing loss from December 13, 2007, to October 
18, 2009.

2.  Entitlement to a disability rating higher than 30 percent 
for bilateral hearing loss from October 19, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1963 to September 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The matter has since been returned to 
the jurisdiction of the RO in New Orleans, Louisiana.

In March 2009, the Veteran testified at a video conference 
hearing over which the undersigned Acting Veterans Law Judge 
presided.  A transcript of the hearing has been associated 
with the Veteran's claims file.

During the pendency of this appeal, by rating action dated in 
September 2008, the RO determined that the Veteran's service-
connected bilateral hearing loss warranted an increased 
disability rating of 20 percent from December 13, 2007.  The 
Veteran has not withdrawn his claim and is presumed to be 
seeking the maximum benefit allowed by law and regulation.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Indeed, in his 
Appeal to Board of Veterans' Appeals (VA Form 9), received by 
the RO in November 2008, the Veteran indicated that he wished 
to continue his appeal regarding the assigned disability 
ratings. 

In June 2009, the Board denied the Veteran's claim for a 
compensable disability rating for bilateral hearing loss 
prior to December 13, 2007, and remanded his claim for an 
increased disability rating since December 13, 2007, to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for further development.

In January 2010, upon completion of that additional 
development, the AMC issued a rating decision increasing the 
Veteran's disability rating from 20 percent to 30 percent, 
effective October 19, 2009, the date of his most recent VA 
examination.  Here again, the Veteran has not withdrawn his 
claim and is presumed to be seeking the maximum benefit 
allowed by law and regulation.  See AB, 6 Vet. App. at 38.  
Indeed, in the Informal Hearing Presentation submitted by his 
representative in March 2010, the Veteran indicated that he 
wished to continue his appeal regarding the assigned 
disability ratings.

Therefore, the issue is whether the Veteran was entitled to a 
disability rating in excess of 20 percent from December 13, 
2007 to October 18, 2007, and whether he has been entitled to 
a rating higher than 30 percent since October 19, 2009.


FINDINGS OF FACT

1.  The results of the Veteran's August 2008 VA audio 
examination indicate Level V hearing, bilaterally.

2.  The results of his October 19, 2009, VA audio examination 
indicate Level VI right ear hearing and level VII left ear 
hearing.


CONCLUSIONS OF LAW

1.  Since December 13, 2007, and prior to October 18, 2009, 
the criteria are not met for a disability rating higher than 
20 percent for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 
5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.85, 4.86, Diagnostic Code 6100 (2009).

2.  Since October 19, 2009, the criteria are not met for a 
disability rating higher than 30 percent for bilateral 
hearing loss.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, 4.86, 
Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

In correspondence dated in July 2005, July 2008, and June and 
September 2009, the RO satisfied its duty to notify the 
Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) 
and 38 C.F.R. § 3.159(b) (2009).  Specifically, the RO 
notified the Veteran of: information and evidence necessary 
to substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  The RO also notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

For an increased-compensation claim, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates 
are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 
(Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. 
Cir. 2007).

In this case, the Veteran was provided pertinent information 
in the above mentioned letters and other correspondence 
provided by the RO.  Specifically, VA informed the Veteran of 
the necessity of providing, on his own or by VA, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the respective disability, and the effect that 
the worsening has on his employment and daily life.  The 
Veteran was informed that should an increase in disability be 
found, a disability rating would be determined by applying 
the relevant diagnostic codes; and examples of pertinent 
medical and lay evidence that he could submit relevant to 
establishing entitlement to increased compensation.  The 
Veteran was also provided notice of the applicable relevant 
diagnostic code provisions.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(c) (2009).  Service treatment records have 
been associated with the claims file.  All identified and 
available treatment records have been secured.  The Veteran 
has been medically evaluated in conjunction with his 
bilateral hearing disability.  Therefore, as there is no 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied there was substantial compliance 
with its June 2009 remand directives.  See Stegall v. West, 
11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 
146-47 (1999).  

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to rate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
disability rating to apply to the Veteran's disability, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2009); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
Veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Additionally, in determining the 
present level of a disability for any increased rating claim, 
the Board must consider the application of staged ratings.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other 
words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2009).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2009). 

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
a disability is established, levels of hearing loss are 
determined by considering the pure tone threshold average and 
speech discrimination percentage scores, resulting in a Roman 
numeral designation for hearing loss.  38 C.F.R. § 4.85(b), 
Table VI.  Disability ratings are assigned by combining the 
level of hearing loss in each ear.  38 C.F.R. § 4.85(e), 
Table VII.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992) (assignment of disability ratings for hearing 
impairment are derived by a mechanical, i.e., 
nondiscretionary application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered).

From December 13, 2007, to October 18, 2009

On December 13, 2007, the Veteran was evaluated by a VA 
audiologist in relation to complaints of decreased hearing.  
Although there are no puretone threshold measurements of 
record with respect to that examination, the VA audiologist 
determined the Veteran had mild sloping to severe 
sensorineural hearing loss, bilaterally, representing a mild 
decrease in his hearing.  As mentioned, based on this, the RO 
increased the Veteran's noncompensable rating for bilateral 
hearing loss to 20 percent, effective the date of that 
examination.

A VA audiology examination report dated in August 2008 shows 
that the Veteran reported that his situation of greatest 
difficulty was hearing certain sounds such as alarm clocks 
and television.  That was a description of the effect of his 
disability on his daily activities.  See 38 C.F.R. § 4.10; 
see also Martinak v. Nicholson, 21 Vet. App. 447, 455-56 
(2007).  Pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
65
75
70
LEFT
45
40
60
70
75

The average puretone threshold was 61.25, bilaterally.  
Speech audiometry revealed speech recognition ability of 70 
percent in the right ear and 68 percent in the left ear.  

The Veteran's puretone thresholds do not meet the standard 
for an exceptional pattern of hearing impairment under 
38 C.F.R. § 4.86(a) or (b).  Applying the results of the 
August 2008 examination to Table VI of the VA regulations 
yields a value of V, bilaterally.  Applying the values from 
Table VI to Table VII, the Board finds that the Veteran's 
bilateral hearing loss warrants a 20 percent disability 
rating, and not more, based on the results of the August 14, 
2008, examination.

From October 18, 2009

A VA audiology examination report dated in October 2009 shows 
that the Veteran reported that his chief complaint associated 
with his hearing loss was decreased hearing and distorted 
sound quality.  That was a description of the effect of his 
disability on his daily activities.  See 38 C.F.R. § 4.10;  
see also Martinak, 21 Vet. App. at 455-56.  Pure tone 
thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
70
75
90
LEFT
55
55
65
75
95

The average puretone threshold was 72.5, bilaterally.  Speech 
audiometry revealed speech recognition ability of 68 percent 
in the right ear and 64 percent in the left ear.  

If the Veteran's puretone threshold at each of the four 
specified frequencies is 55 decibels or more, the Roman 
numeral value is determined using both Table VI and VIa, 
whichever results in a higher numeral value.  38 C.F.R. § 
4.86(a).  A puretone threshold of 30 decibels or less at 
1,000 Hertz, and 70 decibels or more at 2,000 Hertz warrants 
application of 38 C.F.R. § 4.86(b), another permissible 
exception for an exceptional pattern of hearing impairment.  
As shown above, the Veteran's puretone thresholds meet the 
standard for an exceptional pattern of hearing impairment 
under 38 C.F.R. § 4.86(a). 

Applying the results of the October 2009 examination to Table 
VI of the VA regulations yields a value of VI in the right 
ear and VII in the left ear.  Applying these results to Table 
VIa of the VA regulations yields a value of VI, bilaterally, 
which is lower than those obtained under Table VI.  Applying 
the values from Table VI to Table VII, the Board finds that 
the Veteran's bilateral hearing loss warrants a 30 percent 
disability rating, and not more, as of October 19, 2009, the 
date of this examination.

In light of the foregoing findings, the Board finds that 
since December 13, 2007, and prior to October 19, 2009, a 
disability rating higher than 20 percent for bilateral 
hearing loss was not warranted.   It was not until the day of 
that October 2009 VA examination that greater hearing loss 
was shown as to warrant the higher 30 percent disability 
rating.  But at no time either prior to or since that 
VA examination on October 19, 2009, does the evidence show 
the Veteran's bilateral hearing loss is severe enough to 
warrant a rating even higher than 30 percent.  38 C.F.R. § 
4.85, Tables VI, VIa, and VII, Diagnostic Code 6100, and 
§ 4.86(a).

Additionally, the Board has considered the testimony and 
statements of the Veteran and his spouse as to the extent of 
his current bilateral hearing loss disability. They are 
certainly competent to report that his symptoms are worse.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in 
evaluating a claim for an increased disability rating, VA 
must only consider the factors as enumerated in the rating 
criteria discussed above, which in part involves the 
examination of clinical data gathered by competent medical 
professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  
To the extent that the Veteran argues or suggests that the 
clinical data supports an increased disability rating or that 
the rating criteria should not be employed, he is not 
competent to make such an assertion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).

In reaching this decision, the Board has considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the Veteran's claim for an increased 
disability rating for bilateral hearing loss, the Board finds 
that such rule is not for application.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-schedular consideration

Finally, the Board finds that the Veteran's bilateral hearing 
loss does not warrant referral for extra-schedular 
consideration.  In exceptional cases where schedular ratings 
are found to be inadequate, consideration of an extra-
schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  
There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate.  Thun v. Peake, 22 
Vet. App. 111 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule.  Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id.; see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-
schedular rating.  Id.

There is no evidence that warrants referral of the Veteran's 
claim for extra-schedular consideration.  There is no 
evidence of marked interference with employment, frequent 
periods of hospitalization, or any other factor that would 
render inappropriate the application of regular rating 
standards with regard to the Veteran's bilateral hearing 
loss.  Accordingly, the claim will not be referred for extra-
schedular consideration 


ORDER

A disability rating higher than 20 percent for bilateral 
hearing loss from December 13, 2007, to October 18, 2009, is 
denied.

A disability rating higher than 30 percent for bilateral 
hearing loss from October 19, 2009, is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


